430 F.2d 1175
Herbert PATE et al., Plaintiffs-Appellees,v.DADE COUNTY SCHOOL BOARD et al., Defendants-Appellees-CrossAppellants, v. Alice LOVE, Carswell Washington etal., Intervenors-Appellants, Cross Appellees.
No. 29179.
United States Court of Appeals, Fifth Circuit.
April 28, 1970.

1
James W. Matthews, Miami, Fla., for Love et al.


2
Larry S. Stewart, Miami, Fla., for Pate.


3
Claude R. Kirk, Jr., Governor, Tallahassee, Fla., for State of Florida.


4
Fred C. Davant, Miami, Fla., for Immerfall and Russell.


5
Jerris Leonard, Atty., U.S. Dept. of Justice, Civil Rights Div., Washington, D.C., Gerald Mager, Legal Counsel to the Governor, tallahassee, Fla., for other appellants.


6
George C. Bolles, Miami, Fla., for Dade County School Board.


7
William C. Cramer, Washington, D.C., amicus curiae.

ON SUGGESTION FOR HEARING EN BANC
ORDER:

8
No Judge in regular active service on the Court having requested that the Court be polled on hearing en banc (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12), the Petition for Hearing En Banc is denied.